Title: To John Adams from American Academy of Arts and Sciences, 23 August 1798
From: American Academy of Arts and Sciences
To: Adams, John



Sir
Cambridge August 23d. 1797. 1798

The American Academy of Arts and Sciences, founded when their Country was struggling for Freedom and Independence, which your exertions have so greatly tended to establish, ask leave to offer you their congratulations, on your Election to the Office of First Magistrate, in a nation where the Rights of Men are respected, and truly supported.
They are led to pay yo this Tribute to your Virtue, because you have for several years presided over their institution, with Honour to Yourself, and Advantage to Them.
Their pursuits are Literary. They wish to add to the Knowledge which their country already possesses, and to use their Correspondence with Foreigners, engaged in the same pursuits, so as to answer this Valuable Purpose.
They cannot however be Indifferent to the Peace and Happiness of the Land in which they live, nor to the Preservation of those Invaluable Constitutions of Government, which distinguish it from all Other Nations. They know that these Constitutions will not answer the important purposes for which they were formed, unless they are Well Administered. With Pleasure they find their President, whom they have so long known, and so Highly Esteemed, called by the Free suffrages of his Fellow Citizens, to the arduous Task of Guiding the Counsels, Preserving the Honour, and Supporting the Prosperity of the United States, in succession to the Man whose Distinguished Integrity, and Disinterested Patriotism, his Fellow Citizens have so Universally Attested. Their Aid in accomplishing these Desirable Purposes, cannot be greatly effective; but, you may be assured, that their Influence will always be exerted, to promote the Measures of a Government, founded on the basis of True Liberty, and administered with Wisdom and Firmness. They feel High Satisfaction when they find these Virtues marked on the Measures which you have hitherto adopted; and they ardently pray, that the Infinite Source of Light and of Power may Always Direct You and Crown with Success your Efforts to Promote the Welfare of your Country, and the Happiness of Mankind.
